HoldeN, J.
(concurring). I concur generally in the-majority opinion, and also concur specially in the reversal of the conviction, for the reason following:
Jim Ward was convicted of arson, and sentenced • to-serve a term of eight years in the state penitentiary. I think the lower court erred in granting instruction No. 1 to the state, which is as follows:
"The court charges the jury for the state, if they believe from the evidence in the case beyond a reasonable doubt that the defendant willfully and felo-niously set fire to and burned the barn of C. H. Cocke,, then he is guilty, and the jury should so find.”
*858The error complained of in the instruction • consists of the omission of “maliciously.” As repeatedly held by this court, commencing in Jesse v. State, 28 Miss. 100, malice is of the essence of the crime of arson, and must he charged in the indictment, and proved by the .state, and believed beyond a reasonable doubt by the jury before a conviction can be had. And this is true under both .the common law and the statute. If the statute fails to prescribe and include this essential of arson by its language, the indictment, proof, and instructions must go further than the language of the statute, so as to include this vital ingredient of the crime. The rule holding that it is fatal and reversible error to fail to charge malice in the indictment and instructions to the; jury on the trial is well considered and ably discussed by - this court in the Jesse Case, supra. This rule of law requiring the charge of malice as an essential ingredient of the crime of arson has prevailed .in our state since 1854, and has been repeatedly followed by this court since that time. In Boone v. State, 33 So. 172, this court, speaking through Chief Justice Whiteield, in a case identical with the one before us, ■said :
“The only charge given for the state omitted the word ‘maliciously.’ The case is a very close ease on the facts, and the omission of this word, essential in .a definition of arson, is fatal error.”
I am constrained to follow the rule announced'above, which has been recognized as the law repeatedly by this court. Especially do I think the rule should be applied in the case before us for the reason that the case is not only close on the facts, but the proof of guilt offered by the state in the court below is intrinsically weak, consisting of circumstantial evidence barely sufficient, if believed by a jury, to sustain a verdict of guilt. Further than this, in the trial below the jury had before it certain damaging testimony in the ‘nature of confessions, which, although the court *859attempted to exclude the confessions from the consideration of the jury by an instruction, still the poisonous effect of the alleged confessions had permeated the minds of the jury, and it was probably beyond the human power of the judge to eliminate it, by instruction, from their minds in considering their verdict in the case. The trial judge did - all that lay within his power to have the jury disregard the testimony of the confessions of the accused, which were extorted by coercion and threats, by instructing the jury to disregard the testimony of the confessions, as soon as it appeared to him that the confessions of the defendant-were incompetent and inadmissible; hut under the circumstances and conditions surrounding the trial it appears to me that. it was simply one of those rare cases where the court was powerless to correct the wrong that had been done the defendant by the incompetent testimony, and the only way that the injury could have been remedied would have been by trying the ease with a new jury. The conviction was based upon circumstantial evidence alone, which, in my judgment, was so weak that I doubt whether or not a conviction would follow if the incompetent testimony is eliminated from the case.
Mr. Cocke’s barn was discovered on fire at night, but no one was seen near it. The next day bloodhounds trailed and followed tracks which were discovered about seventy-five yards from the barn in a field. The dogs followed the trail and tracks to the housé of one Dillard, a negro tenant on Mr. Cocke’s place, and there stopped for a short time, and then went on to the house of the appellant, about three miles distant from the barn that was burned. There they went up to the appellant and stopped; appellant was arrested, and • afterwards taken to the scene of the fire, and into a barn where a preliminary trial was to be had, and was there induced to confess the crime, as the record shows, by threats of several white men, with rope at hand, to *860hang him and his wife before sundown if he did not ‘“tell the truth” as to the burning of Mr. Cocke’s barn. By' this coercion a confession was extorted, which corroborated fully the circumstantial proof shown by tbe-trailing of the bloodhounds.
A Mr. Evans sat by the district attorney in the-prosecution of' the case, and finally took the stand and testified to . the confession made by appellant to him and others, and also stated the circumstances under which the confession was obtained; that is, that it was obtained by threats of violence to the appellant and his wife. When Mr. Evans testified to the extortion of the-confession by threats it then appeared, for the first time to the court, that Mr. Hardy, a witness who had previously testified to the appellant’s confession, had. secured the confession (to Hardy) a very short while after the first confession was made- to Mr. Evans under the threats of violence. When this state of the case appealed to the judge he very promptly and properly instructed the jury that the tesimony of Mr. Evans and Mr. Hardy as to the confessions was incompetent and should be disregarded by them. The court acted as soon as the fact was brought to his attention, and held that both confessions were tainted with threats and coercion, and therefore incompetent. But I think that the damage-to the defendant had already been done when the minds of the jury became saturated with the poison of the-confessions of the appellant, and, as I have said above, I • hardly see how it was within the scope of human power to eliminate or eradicate the effect of this, damaging testimony from the minds of the jury, and' therefore the accused could get no fair and impartial trial under the circumstances with the jury then impaneled.
The proof offered by the state tended to show that the tracks found near the barn corresponded with the-tracks of the appellant in size and shape, and that the-shoes had certain tacks in the bottom of them that.made-*861impressions in the earth and corresponded with the tracks found near the barn, and which when trailed led to the house of appellant. However, the record shows that the same kind of “moccasin” shoes were commonly worn by other negroes in the same community. No measure was taken of Dillard’s tracks. There was some thunder and lightning at the time the barn was ■discovered on fire. The appellant bore reputation of being a peaceful and law-abiding citizen. He proved •an alibi by his wife, the only .witness he had. There was a feeble effort on the part of the state to show a motive or malice on the part of the appellant, but we 'doubt whether the evidence was sufficient to conclusively show malice or motive, but it appears that this question was a disputed question for determination by the jury under proper instructions of the court, and therefore when the court failed to instruct the jury that the burning must have been maliciously done before a conviction could be had, the leaving out of this vital and ■essential ingredient of the crime becomes móre important, and emphasizes the error.
It appears to me that the district attorney probably ■ought to have known that the confessions made by the appellant were incompetent testimony when he put the witness Hardy upon the stand, because Mr. Evans, who sat by the district attorney, and apparently assisted in the prosecution, knew that the confessions had been obtained through threats and coercion, and that while Mr. Hardy obtained the confession he testified to a short time after -the confession to Evans, without the threats and coercion, still the district attorney ought to have known, if he had conferred with Evans, that the two confessions to Evans and Hardy were made so close together that both were vitally tainted with ■coercion, and were inadmissible. ’ I think the district attorney, who occupies an office, the high function of which is to administer public justice, should be re■quired, when offering testimony of confessions, to *862preliminarily show the competency of such testimony to the court by showing all the pertinent facts and circumstances at the time surrounding it when made, before he offers it, provided he knows of such facts and circumstances, or ought to know of them by reasonable diligence. This would have avoided the trouble, encountered by the court in this case.
I do not say that under rule 11 of this court I would not in a proper case regard as harmless the error of the court in omitting to charge the jury that, they must believe the burning was done maliciously. Cases do arise where this court can look through the-wholé record and reasonably and safely conclude that, such error was harmless because the proof of guilt is-so abundant, and the result so manifestly right, that no other verdict could have been reached with, or without, the erroneous instruction. But the case before us now is not such a case, and I think the accused did not obtain a fair and impartial trial, as guaranteed by law, and that he should be granted a new trial.
Reversed and remanded...